               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :    Crim. No. 1:01-cr-018
                                         :
                                         :
                  v.                     :
                                         :
                                         :
GIOVANNI DAVILA                          :    Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is Giovanni Davila’s motion for modification or reduction of

sentence pursuant to 18 U.S.C. § 3582(c) and the retroactive application of

Amendment 782 to the United States Sentencing Guidelines. (Doc. 147.) A previous

motion pursuant to Amendment 782 was filed by Davila on March 27, 2015 (Doc.

134) and denied by this court on January 14, 2016 (Doc. 140). That motion was

denied because Davila’s guidelines were computed under U.S.S.G. § 2D1.1(a)(2)

and not the Drug Quantity Table. Amendment 782 has no impact on the computation

of the sentencing guidelines under U.S.S.G. § 2D1.1(a)(2). For the same reason, the

instant motion will be denied.



                                     s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge


Dated: June 20, 2019
